Citation Nr: 1235919	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which increased the evaluation for the Veteran's service-connected left knee chronically torn medial meniscus, medial compartment and patellofemoral compartment degenerative joint disease with status post medial menisectomy to 20 percent effective April 25, 2008.  In November 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2009.


FINDING OF FACT

The Veteran's service-connected left knee disability is manifested by degenerative joint disease, with flexion functionally limited by pain to no more than 85 degrees, and by extension functionally limited by pain to no more than 5 degrees, with no instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected chronically torn medial meniscus and medial compartment and patellofemoral compartment degenerative joint disease with status post medial menisectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5299-5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the May 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Board notes that an August 2008 formal finding from the RO indicated that treatment records from the Omaha VA Medical Center (VAMC) were unobtainable.  However, an August 2009 statement from the Veteran indicated that he had not been treated at the Omaha VAMC.  Additionally, a November 2009 formal finding indicated that only partial treatment records were available from the Des Moines VAMC.  However, as the Veteran has indicated that he was only treated at the Des Moines VAMC from 1998 to 2006 and the appeal period did not begin until April 2008, the Board finds that any missing treatment records from the Des Moines VAMC are irrelevant to the present claim.  As such, the Board finds that all relevant VA treatment records have been obtained.  Furthermore, the Veteran has at no time referenced any private or other outstanding treatment records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that VA has fulfilled its duty to obtain all relevant and available treatment records.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his left knee disability most recently in May 2010.  The examiner reviewed the Veteran's treatment records, obtained a thorough history, and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the May 2010 examination is adequate for determining the disability rating for the Veteran's service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected left knee chronically torn medial meniscus, medial compartment, and patellofemoral compartment degenerative joint disease with status post medial menisectomy has been evaluated as 20 percent disabling under Diagnostic Code 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.

Under Diagnostic Code 5262, a 20 percent evaluation is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is assigned for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

Knee disabilities, including degenerative arthritis, are also rated based on limitation of motion and instability.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to at least 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  A 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  A 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran underwent a VA examination for his left knee disability most recently in May 2010.  At that time, he complained of daily pain, stiffness, weakness, inability to run, jump, or squat, walking limited to a quarter mile, and standing limited to 15 to 30 minutes.  He denied episodes of dislocation, subluxation, giving way, instability, or locking and use of assistive devices or aids.  He reported that he treated his left knee disability with medication, activity limitation, and Synvisc injections.  He indicated that he experienced severe flare ups once every one to two months, lasting three to seven days with increased loss of motion.  Flare ups were relieved with rest, elevation, and pain medication.  The examiner observed antalgic gait, bony joint enlargement, crepitus, deformity, effusion, misalignment, guarding of movement, subpatellar tenderness, and a surgically absent meniscus.  She recorded range of motion measurements of 95 degrees of flexion and 0 degrees of extension with evidence of pain on motion.  After repetitive motion, the Veteran's flexion was additionally limited to 85 degrees and his extension remained at 0 degrees.  The examiner noted that there was no joint ankylosis and that x-rays showed moderate to severe degenerative joint disease.  The Veteran reported fulltime employment with no time lost from work due to his left knee disability.  The examiner diagnosed the Veteran with left knee degenerative arthritis and concluded that his left knee disability had significant effects on his occupation, severe effects on shopping and recreation, moderate effects on chores and travel, mild effects on dressing, and no effects on feeding, bathing, toileting, grooming, and driving, and prevented exercise and sports.

The Veteran was previously examined in April 2009.  At that time, he complained of moderately severe, persistent pain, stiffness at the end of the day, and swelling with exercise.  He indicated that he treated his knee disability with NSAIDS, physical therapy, bracing, activity limitation, and steroid injections with good response and no side effects.  The examiner observed antalgic gait, a large amount of bony deformity medially, crepitus, clicking or snapping, grinding, misalignment, subpatellar and medial ligament tenderness, pain at rest, abnormal motion, guarding of movement, and a surgically absent meniscus with no instability, locking, effusion, dislocation, or ankylosis.  She recorded range of motion measurements of 110 degrees of flexion and 0 degrees of extension with pain on motion.  Although repetitive motion elicited objective evidence of pain, it did not result in any additional limitation of motion.  X-rays showed degenerative joint disease.  The Veteran reported fulltime employment as a social worker with no time lost from work due to his knee disability.  

The Veteran was first afforded a VA examination for his current claim in May 2008.  At that time, he complained of pain, stiffness, and limited motion in the left knee, standing limited to one hour, and walking limited to a few hundred yards, with no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  He treated his left knee with topical cream with a fair response and no side effects.  The examiner observed crepitus, tenderness, and painful motion with no instability, effusion, or dislocation.  He recorded range of motion measurements of 110 degrees of flexion and 0 degrees of extension with pain on motion.  Although there was objective evidence of pain with repetitive motion, this did not result in any additional limitation of motion.  The examiner also noted that a November 2007 MRI showed narrowing on the medial compartment with the loss of articular cartilage, moderate osteophytes, joint effusion, and a markedly irregular medial meniscus with degenerative changes and small tears.  He diagnosed the Veteran with a markedly degenerated and chronically torn medial meniscus of the left knee, degenerative joint disease of the medial and patellofemoral compartments of the left knee, status post injury of the left knee with torn medial meniscus, and status post medial menisectomy of the left knee.  He opined that the Veteran's left knee disability resulted in significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, pain, and an inability to climb stairs.  He also opined that the Veteran's left disability prevented sports and resulted in moderate effects on his chores, shopping, exercise, and recreation, mild effects on his traveling, bathing, dressing, and driving, and no effects on his feeding, toileting, or grooming.

The medical evidence also includes VA treatment records that are consistent with the VA examinations of record.  Notably, a May 2008 VA treatment record reflected that the Veteran's left knee was stable with no effusion and range of motion from 5 to 120 degrees and January and February 2009 VA treatment records show no effusion, stable varus/valgus, and that the Veteran was "doing well."  Although the Veteran reported in a September 2008 VA treatment record that his knee had given out, there are no treatment records showing instability.

The medical evidence of record does not establish that the Veteran's service-connected left knee disability warrants more than a 20 percent disability rating under Diagnostic Code 5299-5262 at any point throughout the appeals period.  There is no evidence that the Veteran's knee disability is marked or results in nonunion of the tibia and fibula with loose motion.  Rather, he has demonstrated full or nearly full extension and flexion limited to more than 85 degrees throughout the appeals period.  Although the May 2008 and May 2010 examiners found that the Veteran's left knee disability had significant effects on his usual occupation, he maintained fulltime employment and denied missing any work due to his left knee disability.  Further, although he reports being limited in his physical activity including walking and standing, there is no indication that he is unable to ambulate or stand.  Without evidence of such a severe knee disability, a higher rating cannot be granted under Diagnostic Code 5299-5262.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining his level of knee disability.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there is no evidence of additional limitation of motion or functional impairment, other than that already recognized by the Veteran's currently assigned evaluation.  As such, an increased rating under DeLuca is not warranted.

The Board has considered whether separate evaluations under either VAOPGCPREC 23-97 or 9-2004 are warranted.  With respect to the former, in the absence of even slight instability or recurrent subluxation, separate ratings under that opinion are not warranted.  With respect to the latter, the Board points out that the Veteran's extension, even with consideration of functional loss due to pain, is limited at most to 5 degrees.  Given that the Veteran does not have a compensable loss of knee extension, separate ratings under VAOPGCPREC 9-2004 are not for application.

Additionally, there is no indication that the Veteran's left knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, recurrent subluxation or lateral instability, dislocation or removal of cartilage, compensable limitation of motion, genu recurvatum, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256-5261 or 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261, 5263 (2011).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left knee symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability rating contemplate all symptoms of his left knee disability through the broad term "moderate knee...disability."  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  The Veteran's complaints of pain, limited range of motion due to pain, and limited physical activity are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the rating assigned to the Veteran's service-connected left knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for manifestations of his left knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 20 percent for chronically torn medial meniscus and medial compartment and patellofemoral compartment degenerative joint disease with status post medial menisectomy of the left knee is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


